United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventor: Jeffrey A. Seder			:
Patent No. 8,061,302				:
Issue Date: November 22, 2011		:		Decision on Petition
Application No. 12/414,962			:		
Filing Date: March 31, 2009			:
For: 	Echocardiographic Measurements as	:
	Predictors of Racing Success		:


This is a decision on the renewed petition under 37 C.F.R. § 1.378(b) filed July 26, 2022.

The petition is granted.

A petition under 37 C.F.R. § 1.378(b) to accept the unintentionally delayed payment of the       3.5 year and the 7.5 year maintenance fees was filed on December 17, 2021.  The Office issued a decision dismissing the petition requires the payment of an additional fee and the submission of information concerning the delay in payment of the maintenance fees.  The renewed petition, the required fee, and the required information were field on July 26, 2022.

The requirements set forth in 37 C.F.R. § 1.378(b) have been satisfied, and the patent is hereby reinstated as of the issuance date of this decision.

The prior decision requires the submission of an additional $470.  The renewed petition was submitted with an additional $490.  The party (individual, law firm, etc.) that paid the fee may file a request for a refund of the overpayment of $20 ($490 - $470).  The request may be filed via EFS-Web, mail, or facsimile transmission.1  A copy of this decision must be submitted with the refund request.

Telephone inquiries regarding this communication should be directed to Petitions Attorney Steven Brantley at (571) 272-3203.

/Charles Steven Brantley/

Charles Steven Brantley
Senior Petitions Attorney
Office of Petitions



    
        
            
    

    
        1 The facsimile number for the Refund Branch of the Office of Finance is 571-273-6500, and the mailing address is Mail Stop 16, Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.  Additional information concerning refund requests can be found at the following address on the Office’s website: https://www.uspto.gov/about-us/organizational-offices/office-chief-financial-officer/office-finance/receipts-accounting-1.